Case 2:20-cr-00579-SVW Document 681-1 Filed 07/12/21 Page 1 of 3 Page ID #:11067




                            EXHIBIT 1
Case 2:20-cr-00579-SVW Document 681-1 Filed 07/12/21 Page 2 of 3 Page ID #:11068
                                                                              1

   1                    UNITED STATES DISTRICT COURT

   2        CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION

   3                    HONORABLE STEPHEN V. WILSON

   4              UNITED STATES DISTRICT JUDGE PRESIDING

   5                                  - - -

   6
       United States of America,          )
   7                        PLAINTIFF,    )
                                          )
   8   VS.                                )         NO. CR 20-579 SVW
                                          )
   9   Richard Ayvazyan, et al.,          )
                              DEFENDANT, )
  10   ___________________________________)

  11

  12

  13                REPORTER'S TRANSCRIPT OF PROCEEDINGS

  14                       LOS ANGELES, CALIFORNIA

  15                        JURY TRIAL - DAY NINE

  16                    VOLUME 1 - A.M./P.M. SESSION

  17                        MONDAY, JUNE 28, 2021

  18

  19

  20               _____________________________________

  21                    KATIE E. THIBODEAUX, CSR 9858
                        U.S. Official Court Reporter
  22                              Suite 4311
                             350 West 1st Street
  23                        Los Angeles, CA 90012

  24

  25
Case 2:20-cr-00579-SVW Document 681-1 Filed 07/12/21 Page 3 of 3 Page ID #:11069
                                                                           110

   1   Castegar hearing before trial.        The government explicitly

   2   asked for reconsideration of that ruling and got it.

   3            THE COURT:    I am aware of the history.      That won't

   4   get us very far.      I mean, if you were just made aware of

   5   this motion, it is unfair to get you to speculate and it

   6   is unhelpful to the court.       So let's just table it.

   7            MR. RAM:   Okay.   Just two things I would point

   8   out, just big picture, your Honor, in terms of the

   9   schedule you proposed.      I understand the court wants to

  10   deal with this while the facts of the case are still

  11   fresh, and that makes sense.       I think the biggest part of

  12   the Castegar hearing from the survey of cases that we

  13   have gone through is going to be the production of

  14   discovery that speaks to the issues of non-evidentiary

  15   use which is at the heart of the defense's contention.

  16            THE COURT:    That discovery issue will be more

  17   apparent if necessary as the matter is briefed, and so we

  18   are going to go forward with the schedule.          And I am just

  19   telling you to, you know, get yourselves prepared, and it

  20   is all detailed in an order which I will issue within the

  21   hour.    All right.

  22            MR. FENTON:    Thank you, your Honor.      The

  23   government has one more issue it would like to raise with

  24   the court.

  25            THE COURT:    Okay.
